                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION


TANYA LENZNER,
individually and on behalf
of all others similarly situated,

                            Plaintiff,
                                                    Case No. 21-cv-133
       vs.

VON BRIESEN & ROPER, S.C.
411 E. Wisconsin Ave.
Suite 1000
Milwaukee, WI 53201-3262

                            Defendant.


                  COLLECTIVE AND CLASS ACTION COMPLAINT


                                    INTRODUCTION

       1.      This is a collective and class action brought by Individual and

Representative Plaintiff, Tanya Lenzner (“Named Plaintiff”), on her own behalf and

on behalf of the members of the proposed class identified below. Named Plaintiff and

putative class members, during the three-year period preceding this lawsuit, were

employed as paralegals by Defendant, von Briesen & Roper, S.C. (“von Briesen”), and

were denied overtime wages under an illegal pay policy whereby they were commonly

misclassified as exempt from overtime wages under federal law. Under this policy,

paralegals were not paid at one and one-half times their regular rate for hours worked

over 40 per workweek. Named Plaintiff and putative class members are similarly-




             Case 2:21-cv-00133-PP Filed 02/02/21 Page 1 of 8 Document 1
situated under 29 U.S.C. § 216(b) as they suffered identical wage losses under this

illegal policy.

                            JURISDICTION AND VENUE

       2.     This Court has original jurisdiction to hear this Complaint and to

adjudicate the claims stated herein under 28 U.S.C. § 1331, this action being brought

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       3.     Venue is proper in the U.S. District Court for the Eastern District of

Wisconsin, Milwaukee Division pursuant to 28 U.S.C. § 1391 because von Briesen is

headquartered in this district and because events giving rise to these claims occurred

in this district.

                                      PARTIES

      4.      Named Plaintiff, Tanya Lenzner, is an adult resident of Two Rivers,

Wisconsin. Named Plaintiff was, within the three years preceding the filing of this

lawsuit, employed as a paralegal for von Briesen. Named Plaintiff’s consent form is

attached as Exhibit A to this Complaint and is incorporated herein by reference.

      5.      Defendant, von Briesen & Roper, S.C., is a service corporation with its

principal office at 411 E. Wisconsin Ave., Suite 1000, Milwaukee, WI 53201-3262.

      6.      von Briesen is an “employer” within the meaning of 29 U.S.C. § 203(d).

      7.      von Briesen is an enterprise engaged in commerce within the meaning

of 29 U.S.C. § 203(s)(1).

                             FACTUAL ALLEGATIONS

       8.     Named Plaintiff worked as a paralegal for Peterson Johnson & Murray



                                          2

            Case 2:21-cv-00133-PP Filed 02/02/21 Page 2 of 8 Document 1
S.C. (“PJM”) in its Manitowoc office until January 2018, when PJM was acquired by

von Briesen.

      9.       Upon von Briesen’s acquisition of PJM, von Briesen’s Chief Human

Resources Officer, Susan Bach, presented Named Plaintiff with an offer letter,

offering her an initial salary of $43,700. This salary was the approximate equivalent

of Named Plaintiff’s hourly rate of $21 at PJM, where Named Plaintiff had been

classified as non-exempt from overtime wages, multiplied by 40 hours per week and

52 weeks in a year.

      10.      Named Plaintiff recalls Ms. Bach stating that all von Briesen paralegals

were paid a salary and is aware that the other PJM paralegals who had previously

been hourly employees were also paid a salary after the von Briesen acquisition.

      11.      Upon information and belief, Ms. Bach works out of von Briesen’s

principal office in Milwaukee, Wisconsin.

      12.      Throughout the three-year period preceding the filing of this Complaint,

Named Plaintiff and putative class members are or were employed by von Briesen as

paralegals.

      13.      Throughout the three-year period preceding the filing of this Complaint,

Named Plaintiff and putative class members were classified by von Briesen as exempt

from overtime wages.

      14.      Throughout the three-year period preceding the filing of this Complaint,

Named Plaintiff and putative class members were paid a fixed salary without regard to

the number of hours they worked.



                                            3

            Case 2:21-cv-00133-PP Filed 02/02/21 Page 3 of 8 Document 1
      15.     Throughout the three-year period preceding the filing of this Complaint,

the job duties performed by Named Plaintiff and putative class members were those of

FLSA non-exempt employees.

      16.     Throughout the three-year period preceding the filing of this Complaint,

the job duties performed by Named Plaintiff and putative class members included

requesting and summarizing employment, medical, and Social Security records,

arranging expert evaluations, reviewing medical bills, drafting correspondence and

letters, tracking deadlines, and otherwise supporting attorneys as directed.

      17.     Throughout the three-year period preceding the filing of this Complaint,

Named Plaintiff and putative class members’ primary duty was not related to the

management of the business operations of von Briesen or its customers.

      18.     Throughout the three-year period preceding the filing of this Complaint,

Named Plaintiff’s and putative class members’ primary duty did not require the use of

discretion and independent judgment with respect to matters of significance.

      19.     Throughout the three-year period preceding the filing of this Complaint,

Named Plaintiff and putative class members were customarily and regularly suffered

and permitted to work hours over 40 in a workweek without overtime compensation.

      20.     von Briesen knew or should have known that Named Plaintiff and

putative class members performed over 40 hours of work per workweek because it

directed them to perform said work.

      21.     In response to a letter advising von Briesen of its potential legal

violation for failing to pay overtime wages to its salaried paralegals, von Briesen’s



                                          4

            Case 2:21-cv-00133-PP Filed 02/02/21 Page 4 of 8 Document 1
attorneys sent a letter dated January 28, 2021, which is attached hereto as

Exhibit B to this Complaint. This letter advised, “While not conceding any legal

obligation to do so, von Briesen determined that it would begin to pay its paralegals

on a salaried non-exempt basis” and that this change was “fully implemented” the

week of January 24, 2021.

       22.       von Briesen’s attorney represented that von Briesen had “voluntarily

paid each of its paralegals a sum equal to the overtime pay that each paralegal would

have earned if that paralegal had been paid as a salaried non-exempt employee for

the three-year period immediately preceding the roll-out [of the new non-exempt pay

process].” (Ex. B.)

       23.       Upon information and belief, von Briesen has not paid each of the

paralegals it employed during the period from February 1, 2018 to the present,

including individuals formerly employed by von Briesen as paralegals.

       24.       Named Plaintiff brings this action on behalf of herself and on behalf of

other similarly-situated employees, pursuant to 29 U.S.C. § 216(b). The Collective Class

is defined as:

       All persons formerly or currently employed by von Briesen & Roper,
       S.C., as paralegals who have not been compensated at a rate of one and
       one-half times their regular rate of pay for hours worked over 40 in a
       workweek at any time from February 1, 2018 through the present and
       ongoing.

                              CLAIM FOR RELIEF
                          FAILURE TO PAY OVERTIME
                    COMPENSATION IN VIOLATION OF THE FLSA

       25.       Named Plaintiff, individually and on behalf of the Collective Class, re-



                                             5

             Case 2:21-cv-00133-PP Filed 02/02/21 Page 5 of 8 Document 1
alleges and incorporates by reference the allegations in the preceding paragraphs.

      26.     von Briesen is an “employer” within the meaning of 29 U.S.C. § 203(d).

      27.      Named Plaintiff and the members of the Collective Class are or were

employees of von Briesen within the meaning of 29 U.S.C. § 203(e).

      28.     The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one and one-half times their regular rate of pay

for work performed in excess of 40 hours per workweek.

      29.     Named Plaintiff and members of the Collective Class are not and were

not exempt from overtime pay requirements under the FLSA.

      30.     During the applicable statute of limitations, Named Plaintiff and

members of the Collective Class performed work in excess of 40 hours per workweek

without receiving overtime compensation.

      31.     These practices violate the FLSA, including, but not limited to, 29 U.S.C.

§ 207. Because of these violations, Named Plaintiff and members of the Collective Class

have suffered a wage loss.

      32.     von Briesen knew or showed reckless disregard for the fact that it failed

to pay Named Plaintiff and members of the Collective Class overtime compensation in

violation of the FLSA.

                               REQUEST FOR RELIEF

      WHEREFORE, Named Plaintiff, on her own behalf and on behalf of all

members of the Collective Class, requests the following relief:

      A.      An order designating this action as a collective action on behalf of the



                                           6

            Case 2:21-cv-00133-PP Filed 02/02/21 Page 6 of 8 Document 1
proposed Collective Class and issuance of notices pursuant to 29 U.S.C. § 216(b) to

all similarly-situated individuals;

      B.     Leave to add additional plaintiffs by motion, the filing of written consent

forms, or any other method approved by the Court;

      C.     An order finding that von Briesen & Roper, S.C., violated the Fair Labor

Standards Act;

      D.     An order finding that these violations were willful;

      E.     Judgment against von Briesen & Roper, S.C., in the amount equal to

Named Plaintiff and the Collective Class’s unpaid back wages at the applicable

overtime rate;

      F.     An award in the amount of all liquidated damages and penalties as

provided under 29 U.S.C. § 216(b);

      G.     An award in the amount of all costs and attorneys’ fees incurred in

prosecuting these claims pursuant to 29 U.S.C. § 216(b);

      H.     Such further relief as the Court deems just and equitable.




                                           7

           Case 2:21-cv-00133-PP Filed 02/02/21 Page 7 of 8 Document 1
Respectfully submitted this 2nd day of February, 2021.

                         Attorneys for the Plaintiff

                         By: /s/Caitlin M. Madden
                         HAWKS QUINDEL, S.C.
                         Caitlin M. Madden, State Bar No. 108928
                         Email: cmadden@hq-law.com
                         David C. Zoeller, State Bar No. 1052017
                         Email: dzoeller@hq-law.com
                         Post Office Box 2155
                         Madison, Wisconsin 53701-2155
                         Telephone: 608-257-0040
                         Facsimile: 608-256-0236




                                  8

   Case 2:21-cv-00133-PP Filed 02/02/21 Page 8 of 8 Document 1
